Exhibit 10.1

 

FIRST AMENDMENT
TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of May 4, 2017

This FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is among CUBIC CORPORATION, a Delaware corporation (the
“Borrower”), the Lenders party hereto and JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (the “Administrative Agent”).

PRELIMINARY STATEMENTS:

(1)       The Borrower, the Lenders and the Administrative Agent have entered
into that certain Third Amended and Restated Credit Agreement dated as of
August 11, 2016 (as amended from time to time, the “Credit Agreement”;
capitalized terms used and not otherwise defined herein have the meanings
assigned to such terms in the Credit Agreement).

(2)       The Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement as set forth in this Amendment.

(3)       The Administrative Agent and the Lenders party hereto are, on the
terms and conditions stated below, willing to grant the request of the Borrower.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1.    Amendment. Effective as of the First Amendment Effective Date and
subject to the satisfaction of the conditions precedent set forth in Section 2
of this Amendment, the parties hereto agree that the Credit Agreement is hereby
amended as follows:

(a)       The definition of “Consolidated EBITDA” appearing in Section 1.01 of
the Credit Agreement is amended to replace the dollar amount “$25,000,000”
appearing therein with the dollar amount “$30,000,000”.

(b)       The definition of “Consolidated Net Income” appearing in Section 1.01
of the Credit Agreement is amended to delete the phrase “and interest income”
appearing therein.

(c)       Section 6.01(b) of the Credit Agreement is amended and restated to
read in its entirety as follows:

 “The Borrower will not permit the Leverage Ratio (i) at the end of the fiscal
quarter ending March 31, 2017 to be greater than 4.25 to 1.00, (ii) at the end
of any fiscal quarter ending after March 31, 2017 but prior to December 31, 2017
to be greater than 4.00 to 1.00 and (iii) at the end of any fiscal quarter
ending on or after December 31, 2017 to be greater than 3.50 to 1.00.”

(d)       Exhibit E to the Credit Agreement is amended to replace the phrase
“Maximum permitted:  Subject to any Adjusted Covenant Period, 4.00 to 1.00 prior
to March 31, 2017 and 3.50 to 1.00







--------------------------------------------------------------------------------

 



on or after March 31, 2017” appearing therein with the phrase “Maximum
permitted:  Subject to any Adjusted Covenant Period, 4.25 to 1.00 on March 31,
2017, 4.00 to 1.00 after March 31, 2017 but prior to December 31, 2017 and 3.50
to 1.00 on or after December 31, 2017.”

SECTION 2.   Conditions to Effectiveness. The amendments in Section 2 of this
Amendment shall be effective as of the date (the “First Amendment Effective
Date”) the following conditions are satisfied:

(a)       the Administrative Agent’s receipt of counterparts of this Amendment
duly executed by the Borrower, the Administrative Agent and Lenders constituting
Required Lenders; 

(b)       the Administrative Agent’s receipt of a reaffirmation (the
“Reaffirmation”) of the Guarantee by the Guarantors, in the form of Exhibit A,
duly executed by each Guarantor party thereto

(c)       the Administrative Agent’s receipt of a duly executed and effective
amendment to the Note Purchase Agreement corresponding in all relevant terms to
this Amendment and otherwise in form and substance reasonably satisfactory to
the Administrative Agent;  and

(d)       the Administrative Agent’s (and its affiliates) receipt of (i) for the
account of each Lender that delivers its executed signature page to this
Amendment by no later than the date and time specified by the Administrative
Agent, an amendment fee in an amount equal to the applicable amount previously
disclosed to the Lenders and (ii) all fees and expenses then due and owing under
the Credit Agreement, the other Financing Documents or under any other
applicable letter agreement, including, to the extent invoiced, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrower under the Credit Agreement or other applicable document.

The Administrative Agent shall notify the Borrower and the Lenders of the First
Amendment Effective Date, and such notice shall be conclusive and binding.

SECTION 3.   Representations and Warranties. The Borrower represents and
warrants as follows:

(a)       Authority; Enforceability. The Borrower has the requisite corporate
power and authority to execute, deliver and perform this Amendment, and to
perform its obligations under the Credit Agreement as modified hereby and the
other Financing Documents to which it is a party.  Each Guarantor has the
requisite corporate power and authority to execute, deliver and perform the
Reaffirmation, and to perform its obligations under the Reaffirmation and the
other Financing Documents to which it is a party The execution, delivery and
performance by the Borrower of this Amendment and by each Guarantor of the
Reaffirmation have been duly approved by the board of directors of each such
Person, and no other corporate proceedings on the part of the Borrower or any
Guarantor are necessary to consummate such transactions. This Amendment has been
duly executed and delivered by the Borrower and the Reaffirmation has been duly
executed and delivered by each Guarantor.  Each of this Amendment and the Credit
Agreement as amended hereby constitutes the legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization or moratorium or other similar laws relating to the enforcement
of creditors’ rights generally and by general equitable principles. Each of the
Guarantee by the Guarantors and the Reaffirmation constitutes the legal, valid
and bind obligation of each Guarantor, enforceable against such Guarantor in
accordance with its terms except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization or moratorium or other similar laws
relating to the enforcement of creditors’ rights generally and by general
equitable principles.





2

--------------------------------------------------------------------------------

 



(b)       Financing Document Representations and Warranties. The representations
and warranties contained in each Financing Document are true and correct in all
material respects (except that any representation and warranty that is qualified
by materiality shall be true and correct in all respects) on and as of the date
hereof, before and after giving effect to this Amendment, as though made on and
as of such date (unless stated to relate solely to an earlier date, in which
case such representations and warranties shall be true and correct as of such
earlier date).

(c)       Absence of Default. Except as expressly waived hereby, no event or
circumstance has occurred and is continuing, or would result from the
effectiveness of this Amendment, that constitutes a Default or an Event of
Default.

SECTION 4.   Reference to and Effect on the Financing Documents.  (a)  Upon and
after the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof’ or words of like import
referring to the Credit Agreement, and each reference in the other Financing
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as modified and amended hereby.

(b)       The Credit Agreement and all other Financing Documents are and shall
continue to be in full force and effect and are hereby ratified and confirmed in
all respects.

(c)       The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Financing
Documents, nor constitute a waiver of any provision of any of the Financing
Documents.

(d)       This Amendment is a Financing Document under (and as defined in) the
Credit Agreement.

SECTION 5.   Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
telefacsimile shall be effective as delivery of a manually executed counterpart
of this Amendment.

SECTION 6.   Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK; PROVIDED THAT THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWER SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.

SECTION 7.   Severability. Whenever possible, each provision of this Amendment
shall be interpreted in a manner as to be effective and valid under applicable
law, but if any provision of this Amendment shall be prohibited by or invalid
under applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Amendment.

SECTION 8.  Captions and Headings. The captions or section headings at various
places in this Amendment are intended for convenience only and do not constitute
and shall not be interpreted as part of this Amendment.

 

 



3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

 

 

 

 

CUBIC CORPORATION, as the Borrower

 

 

 

 

 

By:

/s/ James R. Edwards

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

/s/ Gregory L. Tanner

 

Name:

 

 

Title:

 

 





Signature Page to First Amendment to Third Amended and Restated Credit Agreement
Cubic Corporation

--------------------------------------------------------------------------------

 



 

 

JPMORGAN CHASE BANK, N.A., individually as a Lender and as Administrative Agent

 

 

 

 

 

By:

/s/ Anna Araya

 

Name:

Anna Araya

 

Title:

Executive Director

 





Signature Page to First Amendment to Third Amended and Restated Credit Agreement
Cubic Corporation

--------------------------------------------------------------------------------

 



 

 

BANK OF THE WEST, as a Lender

 

 

 

 

 

By:

/s/ William Z. Burzynski

 

Name:

William Z. Burzynski

 

Title:

Vice President

 

 





Signature Page to First Amendment to Third Amended and Restated Credit Agreement
Cubic Corporation

--------------------------------------------------------------------------------

 



 

BRANCH BANKING AND TRUST COMPANY, as a Lender

 

 

 

 

 

By: 

/s/ Jim Wright

 

Name:

Jim Wright

 

Title:

AVP

 





Signature Page to First Amendment to Third Amended and Restated Credit Agreement
Cubic Corporation

--------------------------------------------------------------------------------

 



 

 

 

 

MUFG UNION BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ James Kordas

 

Name:

James Kordas

 

Title:

Director

 





Signature Page to First Amendment to Third Amended and Restated Credit Agreement
Cubic Corporation

--------------------------------------------------------------------------------

 



 

U.S. BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Marty McDonald

 

Name:

Marty McDonald

 

Title:

AVP

 





Signature Page to First Amendment to Third Amended and Restated Credit Agreement
Cubic Corporation

--------------------------------------------------------------------------------

 



 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Travis Van Treese

 

Name:

Travis Van Treese

 

Title:

SVP

 





Signature Page to First Amendment to Third Amended and Restated Credit Agreement
Cubic Corporation

--------------------------------------------------------------------------------

 



 

 

 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Hans Y. Lin

 

Name:

Hans Y. Lin

 

Title:

Senior Vice President

 

 

 



Signature Page to First Amendment to Third Amended and Restated Credit Agreement
Cubic Corporation

--------------------------------------------------------------------------------

 



REAFFIRMATION BY THE GUARANTORS

 

Each of the undersigned (a) acknowledges that (i) it has reviewed that certain
First Amendment to Third Amended and Restated Credit Agreement (the “Amendment”;
capitalized terms used and not otherwise defined herein have the meanings
assigned to such terms in the Amendment), dated as of May 4, 2017, to that
certain Third Amended and Restated Credit Agreement dated as of August 11, 2016
(the “Credit Agreement”), among Cubic Corporation as the Borrower, the Lenders
party thereto and JPMorgan Chase Bank, N.A., as the Administrative Agent, (ii)
that certain Third Amended and Restated Guarantee, dated as of August 11, 2016,
(the “Guarantee”) to which it is a party and the other Financing Documents to
which it is a party remains in full force and effect, and (iii) under the terms
of the Guarantee, it guarantees the Guaranteed Obligations (as defined in the
Guarantee) and the other obligations set forth in the Guarantee, and (b) agrees
that each Financing Document to which it is a party is hereby reaffirmed,
ratified, approved and confirmed in each and every respect, except that, upon
the effectiveness of, and on and after the date of, this Amendment, each
reference to the Guarantee in the Credit Agreement, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement as amended by the Amendment.

 

 

CUBIC TRANSPORTATION SYSTEMS, INC., a California corporation, as a Guarantor

 

 

 

 

 

By:

/s/Gregory L. Tanner

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

CUBIC DEFENSE APPLICATIONS, INC., a California corporation, as a Guarantor

 

 

 

 

 

By:

/s/Gregory L. Tanner

 

Name:

 

 

Title:

 

 





Signature Page to Reaffirmation
Cubic Corporation

--------------------------------------------------------------------------------

 



 

CUBIC SIMULATION SYSTEMS, INC., a California corporation, as a Guarantor

 

 

 

 

 

By:

/s/Gregory L. Tanner

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

OMEGA TRAINING GROUP, INC., a Georgia corporation, as a Guarantor

 

 

 

 

 

By:

/s/Gregory L. Tanner

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

NEXTBUS, INC., a Delaware corporation, as a Guarantor

 

 

 

 

 

By:

/s/Gregory L. Tanner

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

DTECH LABS, INC., a Delaware corporation, as a Guarantor

 

 

 

 

 

By:

/s/Gregory L. Tanner

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

CUBIC GLOBAL DEFENSE, INC., a Delaware corporation, as a Guarantor

 

 

 

 

 

By:

/s/Gregory L. Tanner

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

GATR TECHNOLOGIES, INC., an Alabama corporation, as a Guarantor

 

 

 

 

 

By:

/s/Gregory L. Tanner

 

Name:

 

 

Title:

 

 

Signature Page to Reaffirmation
Cubic Corporation

--------------------------------------------------------------------------------